--------------------------------------------------------------------------------

Exhibit 10.2
 
SOUTHSIDE BANCSHARES, INC.
 
RESTRICTED  STOCK  UNIT  AWARD  CERTIFICATE
 
Non-transferable
 
G R A N T  T O
 
Name
(“Grantee”)
 
by Southside Bancshares, Inc. (the “Company”) of
 
[shares]
 
restricted stock units convertible, on a one-for-one basis, into shares of its
common stock, par value $1.25 per share (the “Units”).
 
The Units are granted pursuant to and subject to the provisions of the Southside
Bancshares, Inc. 2009 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on page 1 hereof (“Terms and Conditions”).  By accepting
the Units, Grantee shall be deemed to have agreed to the Terms and Conditions
set forth in this Certificate and the Plan. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.
 
Unless vesting is accelerated as provided in section 2 of the Terms and
Conditions or otherwise in the discretion of the Committee, the Units shall vest
(become non-forfeitable) in accordance with the following schedule, provided
that the Grantee remains in Continuous Service on each applicable vesting date:


Continuous Service after Grant Date
Percent of Units Vested



 
 
IN WITNESS WHEREOF, Southside Bancshares, Inc., acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.


SOUTHSIDE BANCSHARES, INC.
  Grant Date:         
By:
     
Its:
Authorized Officer
   


 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS
 
1.  Vesting of Units.  The Units shall vest (become non-forfeitable) in
accordance with the schedule shown on the cover page of this Award
Certificate.  Notwithstanding the vesting schedule, the Units shall become fully
vested and exercisable upon (i) the termination of Grantee’s Continuous Status
as a Participant due to death or Disability, (ii) a Change in Control, unless
the Units are assumed by the surviving entity or otherwise equitably converted
or substituted in connection with the Change in Control, or (iii) if the Units
are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with a Change in Control, the termination of Grantee’s
employment without Cause (or Grantee‘s resignation for Good Reason as provided
in any employment, severance or similar agreement, if applicable) within two
years after the effective date of the Change in Control.
 
If Grantee’s employment terminates prior to the vesting date, Grantee shall
forfeit all right, title and interest in and to the Units as of the date of such
termination and the Units will be reconveyed to the Company without further
consideration or any act or action by Grantee.
 
2.  Conversion to Stock.  Unless the Units are forfeited prior to the vesting
date as provided in section 1 above, the Units will be converted on the vesting
date to actual shares of Stock, and such Shares will be registered on the books
of the Company in the name of Grantee (or in street name to Grantee’s brokerage
account) as of the vesting date in uncertificated (book-entry) form unless
Grantee requests a stock certificate or certificates for the Shares.
 
3.  Dividend Equivalents.  If any dividends or other distributions are paid with
respect to the Shares while the Units or are outstanding, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of Shares then underlying the Units shall be converted into additional
restricted stock units in Grantee’s name, based on the Fair Market Value of the
Stock as of the date such dividends or distributions were payable, and such
additional stock units shall be subject to the same forfeiture and transfer
restrictions and deferral terms as apply to the Units with respect to which they
relate.  In other words, Dividend Equivalents credited to outstanding Units are
only earned to the extent that the related Units are vested.
 
4.  Changes in Capital Structure.  In the event the Stock shall be changed into
or exchanged for a different number or class of shares of stock or securities of
the Company or of another company, whether through reorganization,
recapitalization, statutory share exchange, reclassification, stock split-up,
combination of shares, merger or consolidation, or otherwise, there shall be
substituted for each share of Stock then underlying a Unit subject to this
Certificate the number and class of shares into which each outstanding share of
Stock shall be so exchanged.
 
5.  Restrictions on Transfer.  No right or interest of Grantee in the Units may
be pledged, hypothecated or otherwise encumbered to or in favor of any party
other than the Company or an Affiliate, or be subjected to any lien, obligation
or liability of Grantee to any other party other than the Company or an
Affiliate.  Units are not assignable or transferable by Grantee other than by
will or the laws of descent and distribution; but the Committee may permit other
transfers.
 
6.  Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the
Units.  Nothing in this Certificate shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate Grantee’s employment at any
time, nor confer upon Grantee any right to continue in employment of the Company
or any Affiliate.
 
7.  Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount.  To the extent not prohibited by
applicable laws or regulations, Grantee may elect that any such withholding
requirement be satisfied, in whole or in part, by having the Company withhold
from the Units upon settlement a number of shares of Stock having a Fair Market
Value on the date of withholding, equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Certificate will be conditional on such payment or arrangements, and
the Company, and, where applicable, its Affiliates will, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.

 
1

--------------------------------------------------------------------------------

 

8.  Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.
 
9.  Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the approved Plan and the
provisions of this Certificate, the provisions of the Plan shall be controlling
and determinative.
 
10.  Notice.  Notices hereunder must be in writing and either personally
delivered or sent by registered or certified United States mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to
Southside Bancshares, Inc., 1201 S. Beckham, Tyler, Texas 75701; Attn:
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.
 
11.  Code Section 409A.  This Certificate shall be interpreted and administered
in a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).
 

2

--------------------------------------------------------------------------------